ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.

 Response to Arguments
Applicant’s amendments to the claims and presented arguments have overcome the claim objections and rejections previously set forth in the Non-Final Office Action mailed January 31, 2022. Accordingly, the objections and rejections are withdrawn.

Allowable Subject Matter
Claims 1 – 3 and 6 - 19 are allowed in light of the Applicant's response filed on April 13, 2022. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claims to incorporate detailed subject matter of a system for obtaining a target image. 
The closest prior art Smoot (US 5,940,139 A), GOLDENTOUCH et al., (US 2017/0070726 A1), ZHU et al. (US 2018/0059225 A1) and Dal Mutto et al. (US 2017/0142312 A1) do not disclose the claimed element, “a first acquisition camera having a camera resolution and configured to acquire a target floodlight image of the first wavelength from the target area; a structured light projector configured to project a structured light beam of a second wavelength, different from the first wavelength, to the target area; a second acquisition camera configured to acquire a structured light image of the second wavelength from the target area; and a processor connected to the floodlight illumination source, the first acquisition camera, the structured light projector, and the second acquisition camera, and configured to: control the first acquisition camera to acquire the target floodlight image under the illumination of the floodlight illumination source, wherein the target floodlight image has a first resolution lower than the camera resolution” in claim 1, “an acquisition camera having first pixels and second pixels, having a camera resolution, and being configured to respectively acquire a first wavelength image and a second wavelength image from a target area; a structured light projector configured to project a structured light beam image of a second wavelength, different from the first wavelength, to the target area; and a processor connected to the acquisition camera, the floodlight illumination source, and the structured light projector, and configured to: control the acquisition camera to acquire a target floodlight image under the illumination of the floodlight illumination source, wherein the target floodlight image has a first resolution lower than the camera resolution” in claim 7, “an acquisition camera having a camera resolution and configured to acquire an image from a target area; a structured light projector configured to project a structured light beam image to the target area; and a processor connected to the acquisition camera, the floodlight illumination source, and the structured light projector, and configured to: control the acquisition camera to acquire a target floodlight image under illumination of the floodlight illumination source, wherein the target floodlight image has a first resolution lower than the camera resolution” in claim 14. Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While a system for obtaining a target image was known at the time of the invention, Applicant's very specific claimed structure is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425